Mr. Justice Aldrey
delivered the opinion of the court.
Attorney Harry F. Besosa sued The Union Fire Insurance Co. for the sum of $2,510.77 alleged to he owing to him under an agreement between them for the collection of the sum of $12,738.40- from J. T. Silva & Co., of which sum he collected $6,738.49 out of court and the remaining $6,000-by suit. Defendant refused to pay the claim and denied the existence of the said contract. Judgment was rendered thereon dismissing the complaint with costs against the plaintiff.
In the memorandum filed by defendant to recover costs appeared an item, of $900 as attorney’s -fees, and being opposed as exorbitant, the district court reduced it to $500. This ruling lias been appealed from on the sole ground that the amount allowed as attorney’s fees is excessive and should be reduced to $250.
Although in the action in which this appeal is taken a demurrer was filed, alleging that the complaint did not contain sufficient facts to constitute a cause of action, nevertheless the point at issue is whether or not there was an agreement which forms the ground of the complaint, and this is a question of fact; and although there was also an incident as to the dissolution of an attachment, in any case, considering the nature and the amount of such action, it seems that the sum of $500 ordered to be paid as attorney’s fees is *151excessive and that $250 is a reasonable amount fob such-services. The order appealed from must be thus modified.